DETAILED ACTION
This Office Action is in response to the filing of the application on 8/20/2021. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-19 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 8 recites the language “target interfacing unit comprising at least one linear-motion joint.” Examiner suggests changing to read --target interfacing unit comprising at least one linear-motion joint-- in order to correct a grammatical issue.
Claim 1 line 21 recites the language “a controller in communication with the plurality of sensors the controller.” Examiner suggests changing to read -- a controller in communication with the plurality of sensors; the controller-- in order to correct a grammatical issue.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, 14, 16, 18-19, 21, and 25 of U.S. Patent No. 11,135,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the minor differences between the claim language do not amount to any substantial differences. As seen below, the structure and function of the claimed invention is disclosed by the claims of the ‘120 patent, only via different wording.
Instant Application
‘120 Patent
1.  A motion capture system comprising: (a) a moving component; (b) a plurality of joints interconnected together, wherein a coordinated action of the plurality of joints generate a three degree-of-freedom (3-DOF) rotational motion at the moving component with a first center of rotation; (c) a motion transfer and target interfacing unit adapted to be functionally coupled to the moving component and to a target joint, the motion transfer and target interfacing unit comprising at least one linear-motion joint comprising a sliding component and a track component, wherein the sliding component is configured to slide along the track component, and one or more additional joints, wherein the motion transfer and target interfacing unit is configured to transfer a motion generated by the target joint to provide a 3-DOF rotational motion at the moving component; (d) a mounting means to couple the motion transfer and interfacing unit to the target joint; (e) a plurality of sensors in communication with the plurality of joints, the one or more additional joints and/or the at least one linear-motion joint of the motion transfer and target interfacing unit to detect their position and/or an orientation and a position and/or an orientation of the moving component; and (f) a controller in communication with the plurality of sensors the controller comprising an input unit, an output unit and a processing unit, the input unit configured to receive the input signal from the plurality of the sensors of the position and/or orientation of the plurality of joints, the one or more additional joints and the at least one linear-motion joint of the motion transfer and target interfacing unit and the moving component, whereby the first center of rotation does not coincide with a center of rotation of the target joint, and wherein the controller is programmed to calculate a position and/or orientation of the target joint based on the position and/or orientation of the plurality of joints, the one or more additional joints of the motion transfer and the at least one linear-motion joint target interfacing unit and the moving component.
14. A motion capturing and force feedback system, the system comprising first and second motion guiding and detecting devices (MGDDs) for detecting and guiding motion of a respective first and second target joint of a subject, each of the first and second MGDDs comprising: (a) a motion generator configured to be mounted away from the target joint at an arbitrary position comprising: i) a first plurality of joints interconnected together; ii) a moving component, and (b) a motion transfer and target interfacing unit adapted to be functionally coupled to the moving component of the motion generator and to the corresponding target joint, the motion transfer and target interfacing unit comprising: i) at least one linear-motion joint comprising a sliding component and a track component, wherein the sliding component is configured to slide along the track component; ii) a mounting means configured to couple the motion transfer and interfacing unit to the target joint; and iii) one or more additional joints interconnected with the at least one linear-motion joint; c) a plurality of sensors in communication with the motion generator and the motion transfer and target interfacing unit of both the first and second MGDDs to detect a position and/or an orientation of the first plurality of joints and the one or more additional joints of the first and second MGDDs; and d) a controller in communication with the plurality of sensors the controller comprising an input unit, an output unit and a processing unit, the input unit configured to receive the input signal from the plurality of the sensors of the position and/or orientation of the first plurality of joints and the one or more additional joints of the first and second MGDDs, wherein three degree-of-freedom (3-DOF) rotational motions of the first and second target joints generate corresponding 3-DOF rotational motions at the mounting means configured to be coupled to the respective target joint with second center of rotation that coincide with the centers of rotation of the corresponding target joints, the motion transfer and target interfacing units converting such motions to the motion generators such that coordinated actions of the first plurality of joints of the motion generators generate corresponding 3-DOF motions at the moving components of the respective first and second MGDDs with first centers of rotation that do not coincide with the centers of rotation of the respective target joints, and wherein the processing unit of the controller being configured to calculate a position and/or orientation of the first and second target joints based on the position and/or orientation of the first plurality of joints of the motion generator and the one or more additional joints of the motion transfer and target interfacing unit of the respective first and second MGDDs.


	As seen in the above table comparing claim 1 of the instant application and claim 14 of the ‘120, the differences between the claim language are minor (see highlighted sections). A number of the above differences are located in separate portions of the claim, but the language is identical for those limitations. The ‘120 patent is directed to two identical systems (the two “MGDD”s, whereas the instant application is directed to the equivalent of a single “MGDD”), hence making the instant application merely a broader interpretation. The instant application mentions “a coordinated action of the plurality of joints generate a three degree-of-freedom (3-DOF) rotational motion at the moving component with a first center of rotation,” and it is understood that the ‘120 patent claims the same structural and functional connection, albeit at a different part of the claim and with different language (see “wherein three degree-of-freedom (3-DOF) rotational motions of the first and second target joints generate corresponding 3-DOF rotational motions at the mounting means configured to be coupled to the respective target joint with second center of rotation that coincide with the centers of rotation of the corresponding target joints, the motion transfer and target interfacing units converting such motions to the motion generators such that coordinated actions of the first plurality of joints of the motion generators generate corresponding 3-DOF motions at the moving components of the respective first and second MGDDs with first centers of rotation that do not coincide with the centers of rotation of the respective target joints” which discusses the same coordinated motion of the plurality of joints translating to a 3-DOF motion at first centers of rotation). Lastly, the instant application has the limitation of a “linear-motion joint” being operatively connected to the plurality of sensors in order to detect a position/ orientation and use that for calculating a position/ orientation of the target joint. However, the ‘120 patent likewise discloses the “linear-motion joint” being part of the motion transfer and target interfacing unit, and the detection of position/ orientation of the joints and calculating the position/ orientation of the target joint from that data. The linear-motion joint in the ‘120 patent is interconnected with the one or more additional joints, such that the changing position/ orientation of the one or more additional joints corresponds to a proportional changing position/ orientation in the linear-motion joint. Hence, the joints of the motion transfer and target interfacing unit includes the interconnected relationship between the one or more additional joints and the linear-motion joint, and acts with the plurality of sensors and the controller in the same fashion. Thus, one of ordinary skill in the art, upon comparing the instant application and the ‘120 patent, would understand that they both recite the same limitations and subject matter, albeit with different language. 
	Claim 2 of the instant application corresponds to claim 16 of the ‘120 patent. 
	Claim 3 of the instant application corresponds to claim 24 of the ‘120 patent. Claim 3 of the instant application requires a driver unit in communication with a controller and the plurality of joints to generate a motion. Claim 24 of the ‘120 patent depends on claim 22, which is substantially similar to the device in claim 14. Claim 24 of the ‘120 patent is just a broader-scope embodiment of the invention of claim 14, that omits the plurality of sensors and controller. It would have been obvious to one of ordinary skill in the art, upon comparing claims 14 and 24 of the ‘120 patent, that the limitations contained therein (and contained by their respective dependent claims) are combinable, and that the resulting modification merely relies on slightly different limitations of different embodiments of the same invention. Hence, it would have been obvious to one of ordinary skill in the art to add the limitations of claim 24 of the ‘120 patent to claim 14 of the ‘120 patent, to arrive at an invention that is not patentably distinct from claim 3 of the instant application.
Claims 4-7 of the instant application correspond to claim 25 of the ‘120 patent. For the same reasons as stated above for claim 3 of the instant application (in regards to claim ’24 of the ‘120 patent), it would have been obvious to one of ordinary skill in the art to modify claim 14 of the ‘120 patent with claim 25 to arrive at the limitations contained within claims 4-7. Claims 4-5 and 7 require the driver and controller communicate with the linear-motion joint and additional joints to generate a motion (done through the actuator of claim 25, which is part of the motion transfer and target interfacing unit which generates a 3-DOF motion as seen in both claims 14 and 22). The limitation of claim 6 is implied as the controller is in communication with a driver which then drives the actuator to drive the joints, and thus the driver must receive output signals from the controller in order to drive the actuator. 
Claim 15 of the instant application corresponds to claim 21 of the ‘120 patent. 
Claim 16 of the instant application corresponds to limitations already contained within claim 14 of the ‘120 patent. 
Claim 17 of the instant application corresponds to claim 18 of the ‘120 patent. 
Claims 18-19 of the instant application correspond to claim 19 of the ‘120 patent. Claims 18-19 of the instant application recite limitations where a driver unit is used to either resist motion or apply forces to the plurality of joints, the linear-motion joint, and/or the additional joints in one or more directions and/or orientations. Claim 19 of the ‘120 patent has where the driver communicates with the MGDDs to resist motion and apply forces is one or more direction and/or orientations. The MGDDs comprise the plurality of joints, linear-motion joint, and additional joints which are the areas that receive forces for the 3-DOF motion (as seen across claim 14 of the ‘120 patent). 
	In regards to claims 10-14 of the instant application, it is understood that claims 1 and 14 of the ‘120 patent are substantially similar to one another, and focus on slightly different aspects of the same invention. Claim 1 of the ‘120 patent is just a broader-scope embodiment of the invention of claim 14, that omits the plurality of sensors and some of the sensor data processing. It would have been obvious to one of ordinary skill in the art, upon comparing claims 14 and 1 of the ‘120 patent, that the limitations contained therein (and contained by their respective dependent claims) are combinable, and that the resulting modification merely relies on slightly different limitations of different embodiments of the same invention. Hence, it would have been obvious to one of ordinary skill in the art to modify claim 14 of the ‘120 patent to include the limitations of claims 8-12, which correspond to the limitations of claims 10-14 of the instant application. 
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,135,120 in view of Carignan et al (US Pat. 7,862,524).
In regards to both claims 8-9, the ‘120 patent discloses an actuator which is interconnected with the plurality of joints, and where the actuator can be a rotary actuator or a linear actuator (see claims 1 and 4, where claim 1 is substantially similar to claim 14; see the above rejection of claims 10-14). It is understood that the actuators are part of the joint mechanism, and function as joints in the system.
Carignan teaches a similar device for 3-DOF motion of a limb, where the plurality of joints can be rotary joints (see Fig. 1 rotational joints 9-11) and the additional joints can be rotary joints (see Fig. 1 rotary joint 13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator joints of the ‘120 patent to be rotary joints as taught by Carignan, as it would be a matter of design choice for one of ordinary skill in the art to choose rotary joints for imparting a 3-DOF motion, and the function of the actuators and joints are the same.                                                                                                                                             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Boldt (US Pat. 5,282,460), Rosheim (US Pat. 5,845,540), Kim et al. (US Pat. 6,301,526), and Malosio et al. (US Pat. 8,801,639) are cited to show similar devices for imparting motion onto target joints of a body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785